internal_revenue_service number info release date nov cc psi 1-genin-159558-02 uilc dear we are responding to correspondence requesting relief in order to establish date as the effective taxable_year for your s_corporation_election generally to request relief for a late s_corporation_election you must request a private_letter_ruling from the national_office however it appears that you qualify for late s_corporation relief using the automatic no fee provisions found in section dollar_figure of revproc_97_48 our office has intervened on your behalf and requested that the internal_revenue_service update your account to reflect s_corporation status as of corporate inception within the next days you should receive a letter from the service_center confirming this update please feel free to contact our office if you either fail to receive an acceptance letter or if you encounter any related problems please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours dianna k miosi chief branch associate chief_counsel passthroughs and special industries
